Title: From Thomas Jefferson to William Pryce, 13 March 1805
From: Jefferson, Thomas
To: Pryce, William


                  
                     Washington Mar. 13. 05.
                  
                  Th Jefferson presents his respects to the revd. mr Pryce, acknoleges the reciept of his book, and prays him to inform him of the price, and whether to remit it to himself or to pay it to any one here. he is in the moment of a short visit to Monticello; but mr Pryce’s note will find him in either place.
               